Order denying defendant’s motion for counsel fee reversed upon the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. Counsel fee is fixed at $400 and an additional sum of $250 is allowed to the defendant for disbursements upon the plaintiff’s furnishing the defendant with a copy of the separation trial minutes within ten days after the entry of this order; and in the event those minutes are not so furnished, the allowance for disbursements will be fixed at $350. The defendant is entitled to an adequate fee to defend herself and to preserve the rights which have accrued to her by reason of her marriage to the plaintiff. The nature of the charges lodged against her by her husband necessitates substantial disbursements to enable her to prepare her defense to these charges. Lazansky, P. J., Rich, Hagarty, Carswell and Tompkins, JJ., concur.